By the Court.

Benning, J.
delivering the opinion.
The questions in this case are, whether the charges of the Court were right, and whether its refusals to charge were-right ?
The law on the subject is thus laid down by Story: “It is said, indeed, to be a very old head of equity, that if a representation is made to another person, going to deal in a matter of interest, upon the faith of that representation, the former shall make the representation good, if he knows it to be false. To justify, however, an interposition in such cases, it is not only necessary to establish the fact of misrepresentation, but that it is in a matter of substance or important to interests of the other party, and that it actually does mislead him. For, if the misrepresentation was of a- trifling or immaterial thing; or if the other party did not trust to it or was. not misled by it-; or if it was vague and inconclusive in its own nature; or if it was upon a matter of opinion or fact,, equally open to the inquiries of both parties, and in regard to which neither could be presumed to trust the other; in these and the like cases, there is no reason for a Court of' Equity to interfere to grant relief upon the ground of fraud.” (1 Story Eq. Jnr. §191.)
And this, as a general statement of the law, is no doubt correct.
If it is, then both the charge of the Court and its refusals to charge' were right, for they seem to have been shaped by it.
*658iWé fiad nothing, then, in the action of the Court which we fclunk authorizes the granting of a new trial.
■¿But even if we could find something amiss in the action of the Court, wo should hesitate long before we granted a new •trial id the face of the facts of this case.
' The’ plaintiff in error, in the amendment to his bill, says r “ And this complainant further charges, that shortly after he ascertained that the representations of the said Luther M.
■ Smith, his-agent,” (the defendant’s,) “ about the lines of said -lot of land were not true," “he applied to the said Luther-“M. Smith and proposed to rescind the whole contract, and '■éhe said Luther M. Smith refused to do so.”
The defendant, in his answer, says that he “ made known ■I’O' complainant that he, the respondent, would prefer to rescind the contract; that the respondent offered to said complainant to cancel the trade, and to pay to said complainant -«(’fair price and remuneration for any improvements which, cin-.d’he meantime, had been made by him. This reasonable .-and equitable proposition of this respondent, the complain- - 3ft t, declined.”
And the defendant, in his answer to the amendment to the ■ ifeil], says, “ That'hc knows nothing cf any offer by complain- . ant’, to Luther Smith to cancel the contract. On the contrary, this defendant says he has always been ready and willing, ■and still is, tn cancel the contract, and lias offered so to do, which■ complainant has always declined.”
la it possible to conceive of anything more equitable than.. 'what the -defendant thus offered to do.